Citation Nr: 9915952	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-48 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for colon cancer, claimed 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's sister


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to May 
1972.

In a February 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for colon cancer, claimed as secondary to 
herbicide exposure to the Regional Office (RO) for additional 
development of the record.  A review of the record reflects 
that in August 1998, the veteran informed the RO that Dr. R. 
had all relevant records regarding his case.  The record 
further reflects physician records from Dr. R. were requested 
in February 1999, but no response was received.  In a 
February 1998 letter, the RO informed the veteran that his 
records had been requested from Dr. R., but that it was 
ultimately his responsibility to submit the evidence.  The 
letter also informed the veteran that if no response was 
received in 60 days, a decision would be made based upon the 
evidence of record.  The letter also informed the veteran 
that additional time to gather evidence would be granted if 
the veteran requested it.  A review of the record reflects 
that additional records have not been received at this time, 
nor has the veteran made a request for additional time to 
furnish any other evidence.  Thus, the case has now been 
returned to the Board for appellate consideration.



FINDING OF FACT

Competent medical evidence of a diagnosis of colon cancer has 
not been presented.



CONCLUSION OF LAW

The claim for service connection for colon cancer, claimed as 
secondary to herbicide exposure, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect various impressions of 
gastroenteritis, acute pericarditis, character behavior 
disorder, situational depression, viral gastrointestinal 
syndrome, and appendicitis.  Service medical records also 
reflect treatment for drug abuse, and an abrasion to the left 
knee characterized as a bunker injury.  

Private treatment records from Dr. J. H. D. dated from July 
1974 to January 1981 are silent for treatment, complaints, or 
diagnoses related to the colon.  

Department of Veterans Affairs (VA) hospital records dated 
from July 1984 to September 1984 reflect a diagnosis of 
adjustment reaction with depressive features, rule out post-
traumatic stress disorder.  

VA medical records dated from September 1987 to October 1987 
reflect the veteran complained of chronic, recurring 
abdominal pain.  By history it was noted the veteran had been 
discharged from the facility three years prior with a 
diagnosis of nonspecific colitis, and had been treated at 
private facilities with exploratory surgery but no specific 
diagnosis.  A relevant diagnosis of chronic intermittent 
abdominal pain of unknown etiology was noted.  

VA medical records dated from February 1988 to March 1988 
reflect a notation of a negative colonoscopy, pancreas 
ultrasound, and computed axial tomography scan of the abdomen 
in March 1988.  A relevant diagnosis of chronic recurrent 
pancreatitis was noted.  VA medical records dated in May 1988 
reflect a relevant diagnosis of chronic recurrent 
pancreatitis was noted.

Upon VA examination dated in September 1988, the veteran 
reported he had been previously diagnosed with a hiatal 
hernia.  The examiner noted that an upper gastrointestinal 
series performed on the date of examination revealed 
completely normal findings, with no present evidence of any 
abnormality from the x-ray study.  

VA medical records dated from October 1986 to July 1992 
reflect the veteran reported a 1990 diagnosis of polyps in 
his colon.  An August 1991 clinical record reflects a 
notation of a normal colonoscopy with the exception of 
hemorrhoids.  Various diagnoses of biopsy proven cirrhosis 
with ascites, alcoholic liver disease with ascites, and 
pancreatitis were noted.  

A private abdominal ultrasound dated in September 1992 
reflects an impression of abdominal ascites, solitary 
calculus cholelithiasis, chronic pancreatitis with no 
evidence of mass, left pleural effusion, and an otherwise 
negative abdominal ultrasound.  A radiology report of the 
abdomen dated in September 1992 reflects no evidence of mass 
or organ enlargement.  A conclusion of no evidence of acute 
intra-abdominal disease was noted.  

Private treatment records dated in September 1992 reflect 
complaints of abdominal pain.  The examiner noted the veteran 
had a relevant history of polyps removed and a colonic 
resection at a VA facility.  The examiner also noted the 
veteran's history was very vague.  Relevant impressions of 
chronic alcoholic pancreatitis, possible acute gastritis, 
cholelithiasis, chronic alcohol liver disease, and possible 
cirrhosis of the liver with ascites were noted.  A "history 
of carcinoma of the colon" was also noted.  An October 1992 
radiology report of the abdomen reflects an impression of a 
single dilated small bowel loop in the left upper quadrant of 
uncertain significance.  

Relevant private treatment records dated from January 1993 to 
February 1993 reflect the veteran complained of abdominal 
pain.  A computed tomography scan of the thorax reflects an 
impression of atelectatic or pneumonic type opacity in the 
left lower lobe, no evidence of pulmonary malignancy, was 
noted.  Small bilateral pleural effusion which might be 
sympathetic effusion due to ascites, as well as evidence for 
hepatocellular disease most likely cirrhosis with portal 
hypertension ascites were also noted.  A transabdominal 
sonogram revealed hepatosplenomegaly with ascites, improved 
pancreatic appearance, and unchanged ascites and 
cholelithiasis.

Private treatment records dated in February 1993 reflect a 
fiberoptic bronchoscopy procedure and a postoperative 
diagnosis of some mucus plugging left lower lobe with no 
endobronchial malignancy.  

A private psychiatric evaluation dated in April 1994 reflects 
the veteran reported that approximately six years earlier his 
"body started falling apart and Agent Orange was finally 
diagnosed."  The veteran further reported that he was 
diagnosed with bowel cancer at a private hospital and had 
surgery in 1981 and again in 1989.  The veteran reported he 
refused chemotherapy.  

A VA radiographic report of abdominal obstructive series 
dated in March 1995 reflects an impression of a normal 
obstructive series.  

In an August 1996 statement, D. S. stated the veteran's 
memory had been destroyed and that when he put something 
away, he could not remember where he put it.

In an undated statement W. P. stated the veteran had a good 
memory sixteen years earlier, but his condition had 
deteriorated.

In an August 1996 statement, C. M. stated the veteran lived 
in the past and was unable to remember anything.  

At his RO hearing in May 1997, the veteran testified that he 
was first diagnosed with colon cancer in 1974 at M. M. 
Hospital.  The veteran testified he underwent exploratory 
surgery and that colon cancer was a working diagnosis.  
(Transcript, pages 2-3).  The veteran also testified he had 
not had any subsequent biopsies and was not offered any 
treatment after the exploratory surgery.  (Transcript, pages 
3, 4).  The veteran's sister testified that Dr. R. stated the 
veteran's problems with his digestive tract and his memory 
loss were related to Agent Orange.  (Transcript, page 3).  

A VA discharge summary dated in January 1997 reflects a 
diagnosis of acute exacerbation of chronic pancreatitis.  It 
was noted the veteran did not have a history of peptic ulcer 
disease, gastroesophageal reflux disease, cholecystitis, 
cholelithiasis, ulcers, colitis, or colon cancer.  It was 
also noted that this episode of pancreatitis was thought to 
be related to alcohol and not cholelithiasis.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 
U.S.C.A.§  5103(a) (West 1991), depending on the particular 
facts in each case.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996);  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
facts and circumstances of this case are such that no further 
action is warranted.

Analysis

Following a comprehensive review of the record, the Board 
concludes service connection for colon cancer, claimed as 
secondary to herbicide exposure, is not warranted.

Service medical records and post-service treatment records 
are silent for a diagnosis of, or treatment for, colon 
cancer.  The only references to colon cancer are found in the 
medical histories given by the veteran.  Unfortunately, the 
veteran's claim is supported solely by his own contentions 
and those of his sister.  However, those contentions are not 
supported by the medical evidence of record.  As stated by 
the Court, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reveal that either the veteran or his 
sister possesses any medical expertise.  Thus, their lay 
medical assertions to the effect that the veteran suffers 
from colon cancer have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence of a current diagnosis of colon 
cancer, the veteran's claim is not well grounded and must be 
denied.   See Brammer v. Derwinski, 3 Vet. App. 223 (1992).



ORDER

Service connection for colon cancer, claimed as secondary to 
herbicide exposure, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

